Citation Nr: 1725009	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965, from October 1965 to September 1969, and from October 1970 to September 1985, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a January 2014 rating decision, the RO granted the Veteran's service connection claim for hypertension.  As this represents a full grant of the benefit sought, that issue is no longer in appellate status.  

The Veteran testified before the undersigned Veterans Law Judge in a December 2016 videoconference hearing.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, remand is required to secure an additional medical opinion as to the etiology of the Veteran's left knee disability.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Veteran underwent a VA examination in December 2013.  The examiner reviewed the Veteran's VA claims file and conducted an in-person examination.  The examiner noted the history of the Veteran's left knee disability, including a 1981 in-service motorcycle accident, a November 2010 diagnosis of osteoarthritis, a March 2011 MRI, and an April 2011 total left knee replacement.  The examiner noted that the Veteran's MRI record suggested that the Veteran injured his knee in a bowling accident, and opined that his left knee disability was therefore unrelated to the knee "abrasion" caused by his in-service motorcycle accident.  

Other than listing the history of the Veteran's knee treatment, and noting a bowling accident prior to total knee replacement, the examiner provided no rationale as to why his left knee arthritis was less likely than not related to his 1981 motorcycle accident.  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Further, while the examiner related the Veteran's knee disability to a 2011 bowling accident, the examiner failed to address his 2010 diagnosis of osteoarthritis.  

In addition, the Veteran asserts that there was no bowling accident, and the only injury to his knee was his in-service motorcycle accident, which the Veteran argues was more than a mere abrasion as his knee was placed in a brace upon treatment.  A December 2016 treatment record from his private physician notes that the Veteran first described injuring his knee in a motorcycle accident, not a bowling accident, in a January 21, 2011 office visit.  While the Board notes that the January 21, 2011 treatment record does not reference a possible etiology of the Veteran's left knee disability, it does note a gradual onset of symptomology as well as a history of a motorcycle accident. 

Given the above, an additional medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, obtain an addendum opinion from the December 2013 VA examiner.  If the December 2013 VA examiner is unavailable, request the opinion from another qualified examiner. If the examiner determines that an examination is necessary before rendering an opinion, such should be scheduled.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The examiner should consider the Veteran's January 2011 report of a gradual onset of pain and his diagnosis of osteoarthritis in November 2010, prior to the bowling injury noted in the March 2011 MRI report.  

A clear rationale for all opinions must be provided.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

